DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                              M.S., a Child,
                               Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D16-1754

                          [November 29, 2017]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Victoria L. Griffin, Judge; L.T. Case No.
312015CJ000272A.

  Carey Haughwout, Public Defender, and Virginia Murphy, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

FORST, J.

    Appellant M.S., a juvenile, appeals from the circuit court’s final
judgment that he was guilty of disrupting an educational institution in
violation of section 877.13, Florida Statutes (2016), for which the court
withheld adjudication. This charge, and the charge of affray (not relevant
to this appeal), stemmed from Appellant’s fight with another student in the
school hallway while changing class periods. Appellant argues that the
court erred in denying his motion for judgment of dismissal because the
State did not present sufficient evidence to support a conviction of
disrupting an educational institution. We agree with Appellant and thus
reverse and remand for entry of a judgment of dismissal on this count.

                                Background

   At the adjudicatory hearing, the State presented the following evidence.
While changing class periods, Appellant approached another student in
the hallway and they engaged in a tense verbal exchange. After pushing
each other, the two began to scuffle and other students gathered around
the scene making it difficult to pass through the hallway. One of the
onlookers pulled the backpack off of the other student during the fight.
The physical altercation lasted for less than one minute before school
officials arrived, broke up the fight, and chased the onlookers away.

   At the close of the State’s evidence, Appellant’s counsel moved for a
judgment of dismissal. The trial court denied the motion because of the
crowd of onlookers the scene created and because the number of officials
that reported to the scene were “a little bit more than necessary to . . . just
monitor the hallways.” The court entered an order finding the State proved
beyond a reasonable doubt that Appellant committed disruption of an
educational institution as charged. After a disposition hearing, the court
withheld adjudication of delinquency and placed Appellant on probation.

                                  Analysis

   Our standard of review is summarized in S.B. v. State, 31 So. 3d 968
(Fla. 4th DCA 2010):

      Because the standard of review that applies to motions for
      judgment of dismissal in a juvenile case is the same standard
      that applies to motions for judgment of acquittal in an adult
      criminal case, the juvenile court’s ruling is reviewed de novo.
      When moving for a judgment of acquittal, a defendant admits
      both the facts adduced, as well as every conclusion favorable
      to the State that a finder of fact could fairly and reasonably
      infer from the evidence. Evidence is sufficient to sustain a
      conviction if a rational trier of fact could find the existence of
      the elements of the crime beyond a reasonable doubt after
      viewing the evidence in a light most favorable to the State.

Id. at 969-70 (citations omitted); accord H.N.B. v. State, 223 So. 3d 308,
310 (Fla. 4th DCA 2017).

   Applying this standard of review, we agree with Appellant’s argument
that the trial court erred in denying his motion for judgment of dismissal
as to this charge.

   Section 877.13(1)(a), Florida Statutes (2016), states: “It is unlawful for
any person . . . [k]nowingly to disrupt or interfere with the lawful
administration or functions of any educational institution, school board,
or activity on school board property in this state.” Violating this statute
requires specific intent. See H.N.B., 223 So. 3d at 310 (“The statute is
designed to prohibit acts that are specifically and intentionally designed to

                                      2
stop or temporarily impede the progress of any normal school function or
activity . . . .” (emphasis omitted) (quoting T.T. v. State, 865 So. 2d 674,
676 (Fla. 4th DCA 2004))); L.T. v. State, 941 So. 2d 551, 552 (Fla. 2d DCA
2006) (“This offense contains a specific intent element . . . .”); A.M.P. v.
State, 927 So. 2d 97, 100 (Fla. 5th DCA 2006) (“[T]he prohibited conduct
requires some sort of purposeful interference with school activities.”).

    Case law distinguishes mere run-of-the-mill physical altercations
between students from other actions which are intended to and actually
disrupt or interfere with a school’s administration. See H.N.B., 223 So. 3d
at 311-12 (“[N]ot every school fight, and not every event which draws other
students’ attention, amounts to disrupting an educational institution in
violation of section 877.13(1)(a).”); A.M.P., 927 So. 2d at 100 (“A broad
interpretation of the statute would turn virtually every infraction of school
rules into a criminal act to the extent that the infraction occurred on
school grounds, during school hours, and required the attention of school
officials.”).

    In the instant case, two students were engaged in a physical altercation
that lasted less than one minute before official intervention. This fight
created a group of onlookers who crowded the hallway, but they were
immediately chased away by school officials, and there is no evidence that
any of the students were late to class. These facts do not demonstrate the
type of flagrant or provocative behavior that rises to the level of specific
intent to disrupt the function of the school. The evidence that there was
an unplanned short fight between two students is, standing alone,
generally insufficient to show the intent required to violate the statute. See
H.N.B., 223 So. 3d at 309 (finding no statutory violation even though the
fight on school grounds caused students to crowd around, because,
despite the disturbance, the incident “had not disrupted the bus service
or the serving of breakfast”); T.H. v. State, 797 So. 2d 1291, 1292 (Fla. 4th
DCA 2001) (finding there was no evidence of knowing or intentional
conduct designed to disrupt a school function or activity in a case involving
a fight over a girl at school before class began, as “[t]he fuel for the fight
was jealousy”); L.T., 941 So. 2d at 552-53 (finding insufficient evidence of
a violation when the juvenile joined an on-going fight, even with evidence
that “she ‘knew’ she was disrupting the school campus,” because that is
“not evidence that she specifically intended to do so”); A.M.P., 927 So. 2d
at 99-100 (finding no intent to disrupt and that the function of the school
was not disrupted where the juvenile was fighting in a bathroom,
intentionally bumped the assistant principal with her shoulder, and
caused the assistant principal to spend several hours handling the
situation).


                                      3
    In reaching its decision to deny Appellant’s motion to dismiss the
disrupting charge, the trial court emphasized the fact that several school
officials were needed to address the incident and move the onlookers
along. However, the use of school resources is not determinative of the
intent of the student. In a similar case, the lower court rejected the State’s
argument that, because school administrators had “to break up this fight
and they had to engage in their time and basically divert all their attention
to the defendant’s conduct[, it was] certainly a disruption in the
educational institution [as otherwise, the administrators] would be going
about their ordinary course of business to be administering the school.”
A.M.P., 927 So. 2d at 99. The Fifth District Court of Appeal agreed with
the lower court that, despite testimony that a couple of hours were spent
dealing with the situation, there “was no evidence offered of any intent to
disrupt and no evidence that the function of the institution was disrupted.”
Id. at 100.

   In the instant case, there was no evidence that Appellant intended to
disrupt the school, or that this fight caused a more than de minimis
disruption or interference with the school’s administration or function.1
Although disciplinary action by the school itself appears to be supported,
the second degree misdemeanor conviction of disruption of a school
function is not.

                                    Conclusion


1  As such, this case is distinguishable from cases where education disruption
convictions were affirmed. See, e.g., S.H.B. v. State, 355 So. 2d 1176, 1178-79
(Fla. 1977) (the juvenile’s conviction was based on findings that he ran through
the halls while class was in session, creating a situation where students in class
were gathering at the doors to view the occurrence; ignored requests that he
return to class; refused to leave school grounds when instructed by the principal;
and loudly used obscenities toward a teacher); J.J. v. State, 944 So. 2d 518, 519-
20 (Fla. 4th DCA 2006) (the juvenile was found to have incited two other students
to fight in the cafeteria; resisted a school employee’s numerous attempts to
control his behavior; disrupted the serving of breakfast; and was forcibly escorted
by two other school employees from the cafeteria); T.T., 865 So. 2d at 675-76
(finding the juvenile yelled, screamed, and stood up during a school award
ceremony, refusing to leave after a police officer’s orders, resulting in his forcible
removal by two officers); M.M. v. State, 997 So. 2d 472, 473 (Fla. 5th DCA 2008)
(the juvenile’s disorderly behavior was found to have disrupted and interfered
with the bus schedule); M.C. v. State, 695 So. 2d 477, 479 (Fla. 3d DCA 1997)
(there was a violation where the juvenile stormed into the main office of the
school, waving her hands and insulting a school police officer in a loud and
threatening manner for arresting her brother moments earlier, thus inciting a
group of students to join in her protest).

                                          4
   The State failed to establish that Appellant knowingly disrupted or
interfered with his school’s administration or functions beyond a de
minimis (if any) impact. Accordingly, we reverse and remand for entry of a
judgment of dismissal on this count.

   Reversed and remanded for entry of judgment of dismissal.

LEVINE and KUNTZ, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    5